Citation Nr: 0033296	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted] 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  He died on November [redacted] 1997.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 20,1998, rating decision by the Medical 
and Regional Office Center (hereinafter RO) of the Department 
of Veterans Affairs (VA) in White River Junction, Vermont.  
The appellant testified at a travel board hearing held at the 
RO on August 3, 1999, in connection with her appeal.  The 
Board subsequently remanded the case to the RO on October 29, 
1999, for additional evidentiary development and 
readjudication.  The appeal has been returned to the Board 
for further review. 


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1997, as a result of 
complications of chronic myelogenous leukemia.

2.  At the time of the veteran's death, service connection 
was in effect for cluster headaches, rated 30 percent 
disabling since June 1987. 

3.  The evidence of record does not establish that chronic 
myelogenous leukemia was present during service or until many 
years after separation.  

4.  The evidence does not demonstrate that chronic 
myelogenous leukemia was the result of exposure to any 
herbicide in service, including Agent Orange.  

5.  The evidence does not demonstrate that the 
service-connected cluster headaches caused or substantially 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active military service and cannot be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 1991); 38 C.F.R. § 3.307, 3.309 
(2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records, including the report 
of physical examination performed at the time of separation 
from service, contain no reference to complaints or findings 
attributed to leukemia.

The veteran filed his original application for VA disability 
compensation in October 1972, claiming service connection for 
headaches.  By a rating decision of March 1973, the RO 
granted service connection for cluster headaches and assigned 
a 10 percent rating from October 5, 1972, the date of claim.  
The rating was subsequently raised to 30 percent from 
October 1974 and to 50 percent from June 1977, followed by a 
reduction to 30 percent effective June 1, 1987.  

The veteran was hospitalized by the VA in December 1972 and 
from April to May 1973 for evaluation and treatment of 
headaches.  He underwent VA neurological examinations for 
compensation purposes in 1975, 1976, 1977, and 1982.  No 
complaints or findings attributable to leukemia were recorded 
on these occasions.

A copy of the veteran's death certificate was received at the 
time of the appellant's claim for Dependency and Indemnity 
Compensation (DIC) in December 1997.  Chronic myelogenous 
leukemia and respiratory failure were listed as the causes of 
death.  No autopsy was performed.  

Medical records from the Dana Farber Cancer Institute in 
Boston, Massachusetts, covering the period from February 1992 
through August 1997 are of record.  Most were prepared by R. 
Soiffer, M.D.; others were prepared by C. Canning, P.A.  
According to the report of the initial consultation performed 
in February 1992, the veteran had been well until 
November 1991, when he noted fatigue.  He was thought to have 
walking pneumonia and was treated unsuccessfully with 
antibiotics.  He continued to have persistent fatigue and 
developed easy bruisability.  He had noticed an 11-pound 
weight loss over several months.  He was seen in his 
physician's office where a white blood cell count of 600,000 
was found.  A bone marrow biopsy was consistent with chronic 
myelogenous leukemia,  An allogeneic bone marrow transplant 
was performed the following month.  Subsequent records 
describe various forms of therapy for leukemia.

Medical reports from the Brigham and Women's Hospital in 
Boston, Massachusetts, covering the period from September 
through November 1997 are of record.  Medical records from P. 
S. Unger, M.D., of the Vermont Center for Cancer Medicine, 
Inc., dated from June 1995 through June 1997 have been 
received, as have office records from H. L. DeMoss dated from 
March 1988 through October 1996.  

The appellant testified before the undersigned at a Travel 
Board hearing at the RO on August 3, 1999, that the veteran 
had served in Vietnam at some point during the period from 
1967 to 1970 where he was exposed to Agent Orange.  She 
expressed a belief that the exposure to Agent Orange could 
have been a contributing factor in the development of 
leukemia.  She related that the veteran had gotten ill with 
cancer in 1991 and had had a fairly rapid course after that.  
She reported that he had never really gone into remission 
after his first bone marrow transplant in March 1992 and that 
after other therapy his only hope was a second bone marrow 
transplant, which he didn't survive.  

A September 1997 statement was received from Dr. Unger in 
support of the appellant's claim which asserted in pertinent 
part: 

I have reviewed [the veteran's] service 
record, made available to me by his wife, 
and understand that he had fairly heavy 
exposure to Agent Orange and other 
herbicides during his tour of duty in 
Vietnam.  It is well known that Agent 
Orange was also contaminated with other 
agents such as Dioxin and mixed with 
petroleum products giving him a chronic 
exposure to these agents as well.  Based 
on that, and the type of leukemia he had, 
I feel it is most likely that this 
exposure caused his leukemia and that he 
would not have suffered his problems from 
this had he not been exposed to these 
chemicals.  

The Board remanded the appeal to the RO in October 1999 for 
additional development of the evidence, including a request 
that the RO ask Dr. Unger to elaborate on the medical basis 
for his opinion and provide copies of all medical records 
relied on for his conclusions.  The RO was asked to request 
that the appellant identify any additional VA and private 
treatment records for procurement by the RO.  The RO was 
asked to obtain a copy of relevant documents from the Social 
Security Administration and to forward the file for review by 
a VA physician to determine the etiology of the veteran's 
leukemia.

Pursuant to the remand, the RO mailed a letter to Dr. Unger 
on December 2, 1999, requesting further information 
concerning the basis for the doctor's belief that the veteran 
had been exposed to Agent Orange in service and that such 
exposure had been etiologically related to chronic 
myelogenous leukemia.  No response was received.  In an 
October 2000 letter, the appellant commented on the failure 
of Dr. Unger to reply, stating that she had tried numerous 
times to contact him but to no avail. 

In response to a request for further information concerning 
the medical providers who had treated the veteran, the 
appellant in January 2000 provided a list of physicians and 
hospitals.  Records from all of the physicians or medical 
facilities named were already on file, except for the VA 
Hospital in White River Junction, Vermont.  The RO requested 
records from that facility, which replied that no medical 
records for the period from 1991 to 1997 were available for 
the veteran.  

The RO undertook a series of requests to the Social Security 
Administration for documents involving awards and supporting 
medical evidence.  In response to letters dated in 
December 1999 and in January and February 2000, the Social 
Security Administration reported in June 2000 that no records 
were available.  

The RO requested in June 2000 that a physician at the White 
River Junction VA Medical Center provide a written opinion as 
to the etiology of the veteran's leukemia.  The first 
response consisted of some handwritten scratchings that are 
entirely illegible.  At the insistence of the RO, the 
physician in August 2000 provided the following opinion, 
which was typed:

I have reviewed the folder on [the 
veteran] who had chronic myelogenous 
leukemia.  The diagnosis is 
unquestionable, that it was the cause of 
his death.  The cause of chronic 
myelogenous leukemia is unknown, but it 
has been seen in people exposed to 
radiation.  I could not glean from [the 
veteran's] chart whether he had been 
exposed to radiation.  As yet, there is 
no hard evidence that toxic chemicals 
including petroleum products or viruses 
cause CML, although there was a lot of 
provocative data.  I do believe that it 
will turn out that exposure to things 
like benzene and other chemicals, and 
perhaps even an oncogenic virus, may 
cause CML.  CML-type bone marrow 
conditions have also been seen after 
chemotherapy.  As far as I can tell, [the 
veteran] was not exposed to radiation, 
benzene or alkylating agents before he 
got his CML.  The list of diseases found 
related to herbicides does not include 
CML, nor does the list of diseases for 
which Agent Orange exposure has been 
associated.  Therefore, I do not believe 
there is evidence that [the veteran's] 
extensive exposures in the service to 
Agent Orange and to herbicides or 
petroleum products could be proven as 
etiological factors for his CML.  I do 
believe though that these exposures are 
still an intriguing possibility, but the 
data is just not present at this time to 
implicate herbicides and/or Agent Orange.  
If you're exposed to radiation, which 
many of these servicemen were, then that 
would be a different story.  Radiation 
has been associated definitively with 
CML, and this exposure should be 
investigated.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other changes, eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
leukemia, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
(This presumption is unrelated to the Agent Orange 
presumptions explained below).  

When a disability is not initially manifest during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established for a disease 
diagnosed after discharge by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 Vet.App. 503 
(1992); Godfrey v. Derwinski, 2 Vet.App. 352, 356 (1992); 
Douglas v. Derwinski, 2 Vet.App. 103, 108-09 (1992).  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

In the present case the appellant does not contend, and the 
evidence does not show, that the veteran's leukemia had its 
onset during his period of military service. that it was 
manifest to a degree of 10 percent or more within one year 
after separation from service, or that his service-connected 
cluster headaches contributed to or accelerated his death.  
The sole basis for the claim is the allegation that the 
postservice onset of chronic myelogenous leukemia was the 
result of exposure to herbicides, specifically Agent Orange, 
during a tour of duty in Vietnam.  

The law contains additional rules that pertain specifically 
to claims of service connection for disabilities due to 
exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 
1991 & Supp.1998); 38 C.F.R. §§ 3.307, 3.309 (2000).  A 
herbicide agent is a chemical in a herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam Era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2000).  VA regulations define Vietnam Era 
service as extending from August 5, 1964, to May 7, 1975.  
The Veterans' Benefits Improvements Act of 1996, Pub. L. 
No. 104-275 extends the Vietnam Era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(2000) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied:  Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2000).  These diseases shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne, or other acneiform disease consistent 
with chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(2) (2000).  Effective November 7, 1996, 
presumptive service connection is also warranted for acute 
and subacute peripheral neuropathy and prostate cancer under 
38 C.F.R. § 3.309(e).  See 38 C.F.R. §§ 3.307, 3.309, as in 
effect on and after November 7, 1996.  Presumptive service 
connection is warranted for prostate cancer that manifests 
itself to a degree of 10 percent at any time after exposure.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  However, the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  

The appeal thus requires two factual determinations -- 
whether the veteran was exposed to Agent Orange in service 
and, if so, whether such exposure caused the leukemia.  With 
respect to the exposure question, the law establishes a 
presumption that certain veterans of Vietnam service who 
develop one of the enumerated diseases are presumed to have 
been exposed to Agent Orange regardless of whether such 
exposure is specifically shown by the evidence of record.  
However, the United States Court of Veterans Appeals (known 
since March 1, 1999, as the United States Court of Appeals 
for Veterans Claims) (Court) has held that such presumption 
applies only in cases where a veteran both served in the 
Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164 (1999); See also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  

In the present case, the disease at issue, chronic 
myelogenous leukemia, is not included among the disorders for 
which the Secretary has established a presumption of service 
connection.  Therefore, exposure to Agent Orange or other 
herbicides is not presumed, and the appellant is required to 
provide proof of exposure.  The Veterans Claims Assistance 
Act of 2000 sets forth a number of requirements that the VA 
must now follow to satisfy a statutory duty to assist a 
claimant in documenting a claim for benefits.  With respect 
to procurement of records, the VCAA has revised 38 U.S.C.A. 
§ 7103A to provide, in pertinent part, as follows:  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary 
shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a 
benefit under a law administered by the 
Secretary.

(2) The Secretary is not required 
to provide assistance to a 
claimant under this section if no 
reasonable possibility exists 
that such assistance would aid in 
substantiating the claim.

(3) The Secretary may defer 
providing assistance under this 
section pending the submission by 
the claimant of essential 
information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) 
As part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, 
is unable to obtain all of the 
relevant records sought, the 
Secretary shall notify the 
claimant that the Secretary is 
unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to 
obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those 
records; and

(C) describe any further 
action to be taken by the 
Secretary with respect to 
the claim.

(3) Whenever the Secretary 
attempts to obtain records from a 
Federal department or agency 
under this subsection or 
subsection (c), the efforts to 
obtain those records shall 
continue until the records are 
obtained unless it is reasonably 
certain that such records do not 
exist or that further efforts to 
obtain those records would be 
futile.

(c) OBTAINING RECORDS FOR COMPENSATION 
CLAIMS.-In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under subsection 
(b) shall include obtaining the following 
records if relevant to the claim:

(1) The claimant's service 
medical records and, if the 
claimant has furnished the 
Secretary information sufficient 
to locate such records, other 
relevant records pertaining to 
the claimant's active military, 
naval, or air service that are 
held or maintained by a 
governmental entity.
  
(2) Records of relevant medical 
treatment or examination of the 
claimant at Department health-
care facilities or at the 
expense of the Department, if 
the claimant furnishes 
information sufficient to locate 
those records.
  
(3) Any other relevant records 
held by any Federal department 
or agency that the claimant 
adequately identifies and 
authorizes the Secretary to 
obtain.

The records available for VA review in connection with the 
Agent Orange claim include the veteran's separation record, 
DD Form 214, which shows that the veteran had service in 
Vietnam, that he served in a Civil Affairs platoon, and that 
he received training as a paratrooper.  These facts create no 
more than a circumstantial possibility that he might have had 
occasion to be exposed to Agent Orange and provide no 
specific information from which a more definite inference 
might be drawn.  The RO has also obtained the veteran's 
service personnel record showing unit assignments in service.  
The document contains no other information which would tend 
to substantiate the appellant's allegation of herbicide 
exposure in service.  The official record clearly provides no 
corroboration of the appellant's assertions regarding the 
veteran's claimed exposure to herbicides in service.  There 
is no indication that additional records that the Board would 
be obligated to obtain pursuant to the duty to assist exist.  

With respect to the question of a nexus between the post 
service leukemia and service, the length of the period of 
time that elapsed between separation from service and the 
onset of leukemia is not necessarily fatal to the claim, 
given that 38 C.F.R. § 3.303(d) and the decision in Combee 
permit the granting of service connection if the evidence of 
record is sufficient to establish a relationship between the 
postservice disease and military service.  In this case, the 
medical record consists primarily of treatment reports dated 
since 1992 but the record includes an opinion from a private 
physician, Dr. Unger, which is favorable to the appellant's 
claim.  In evaluating the probative value of medical 
evidence, the Court has stated that:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  The Court 
has also held that the Board may not reject medical opinions 
based on its own medical judgment.  Obert v. Brown, 5 
Vet.App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 
171 (1991).  

The opinion of Dr. Unger that the veteran's illness was 
related to Agent Orange exposure was based, in part, on the 
type of leukemia at issue, one which he evidently believed to 
be particularly susceptible to herbicide exposure.  On 
remand, the RO attempted to obtain further clarification of 
the medical reasoning behind his conclusion as well as copies 
of any additional treatment records.  Dr. Unger did not 
respond to the RO, and the appellant has reported that he did 
not respond to her either.  Dr. Unger's failure to respond 
raises a question as to whether further action is required to 
satisfy the new law, given that there is now a requirement 
that the Secretary notify a claimant of inability to obtain 
records regarding the claim.  Under the circumstances of the 
present claim, however, it appears that no prejudice would 
result to the appellant if this additional requirement is not 
literally carried out.  The appellant clearly has actual 
notice of the RO's inability to obtain further information 
from Dr. Unger.  In addition, receipt of a clarifying opinion 
and/or additional records would not compensate for the fact 
that actual exposure to herbicides in service is not 
adequately documented.  The new law takes into account the 
reality that there may be occasions in which further 
assistance would provide no reasonable possibility in aiding 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant); 
Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary, even when there is error on the part of the VA, 
where such error was not ultimately prejudicial to the 
claim).  Consequently, no useful purpose would be served by a 
further remand for an additional attempt to obtain a response 
from Dr. Unger.  

Even disregarding the absence of exposure documentation, the 
opinion of Dr. Unger is contradicted by the subsequent 
opinion received from a VA physician pursuant to the Board 
remand.  Although the physician conceded a likely 
relationship between chronic myelogenous leukemia and 
exposure to radiation or chemical such as benzene or 
alkylating agents, he indicated that this particular disorder 
is not recognized as being related to Agent Orange or other 
herbicides.  The possibility of service exposure to radiation 
or to the other contaminants noted by this physician has not 
been raised by the appellant or suggested by the evidence of 
record.  In contrast to the opinion of Dr. Unger which 
asserts a positive correlation between the two without 
providing any explanation or medical authority, the approach 
taken by the VA physician is a conservative one based on the 
absence of medical corroboration of a link between the 
herbicide and the leukemia.  Regardless of the question of 
the adequacy of the documentation of herbicide exposure in 
service, the Board os constrained to accept the opinion of 
the VA physician as providing the stronger basis for the 
decision herein.  

Lastly, although the appellant has asserted a fervent belief 
that the veteran's terminal illness was related to his 
military service, her own allegations on a medical matter 
cannot be accepted as probative evidence.  As a general rule, 
lay testimony by a claimant is not an acceptable substitute 
for a competent medical opinion, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), though a lay witness can testify as 
to the visible symptoms or manifestations of a disease or 
disability, and it is an established principle of the law 
that a lay person is competent to testify to his or her own 
eye-witness observations.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  It is not shown or contended that 
the appellant was ever in a position to be able to provide 
eye-witness observation as to any exposure of the veteran in 
service to Agent Orange or other herbicides.  

Accordingly, the Board must find that a preponderance of the 
evidence of record is against the appellant's claim for 
service connection for the cause of the veteran's death.  
Since the positive and negative evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals







